Citation Nr: 0018831	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  96-35 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of surgery for 
breathlessness and hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L. N.



ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from February 1974 to February 
1977.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in part of 
which the regional office (RO) denied service connection for 
PTSD and denied compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of surgery for breathlessness and hiatal 
hernia.  In April 1999, the Board remanded those issues to 
the RO with instructions that it obtain copies of recent 
treatment records.  The RO was instructed to take all steps 
necessary to obtain such records, including communicating 
with the veteran to identify the treatment providers.  The 
claims file contains no documentation that the RO has 
undertaken such development.

In addition, the Ro was instructed to conduct VA 
neuropsychiatric and gastrointestinal examinations.  Although 
the file contains documentation that the RO requested the 
neuropsychiatric and gastrointestinal examinations requested 
by the Board, other documentation indicates that several days 
after such request, the claims folders were returned to the 
Board.  The claims file does not contain the reports of the 
examinations nor any indication that such examinations were 
conducted.

Another remand is necessary to insure compliance with the 
Board's April 1999 remand order. The United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) has 
held that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to this remand, the RO may be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).

1.  The RO should comply with the 
instructions contained in the Board's 
April 1999 Remand and document such 
compliance in the claims folder.

2.  Thereafter, the RO should again 
review the claims folder and readjudicate 
the claims of entitlement to service 
connection for PTSD and entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of surgery for 
breathlessness and hiatal hernia.  If any 
issue on appeal remains denied, a 
supplemental statement of the case (SSOC) 
should be provided to the veteran and his 
representative, who should be afforded a 
reasonable time to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




